DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to the applicant’s Restriction/Election filed on 05/14/2021.
Currently claims 1-20 are pending in the application.
Election/Restrictions
Applicant's election without traverse of Species B, Embodiment of Fig. 7, Claims 11-20, in the reply filed on 05/14/2021 is acknowledged.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/20/2020 was filed before the mailing date of the office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.

Minor Claim Objections
Claims 11 and 16 are objected to because of the following informalities:  
Regarding claim 11, the limitation of the claim, “A method, comprising: coupling a plurality of wafers in a wafer-to-wafer stack stack via a direct bond interconnect technique …”, the underlined word ‘stack’ is a repetition and needs to be removed.
coupling a die stack…” should be “…coupling a die stack of the plurality of die stack…”. The underlined words need to be added to comply with antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 16 is rejected under 35 U.S.C. 112 (b), as being indefinite for failing to particularly pointing out and distinctly claim the subject matter which the inventor or a joint inventor, regard as their invention.  
Regarding claim 16, the instant claim recites limitation in view of claim 11, where in claim 16 recites “a correction die" (claim 16, line 2).  There are insufficient antecedent basis for this limitation in the claim. It is unclear whether the first “correction die” (claim 11, line 11) is being recalled or a new “correction die” is being introduced, rendering the claim indefinite. Clarification and/or correction are/is required. For the purpose of examination, the examiner shall consider the same ‘correction die’ mentioned in claim 11.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-12, 14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,486,528 B1 (Pedersen) and further in view of US 2017/0062366 A1 (Enquist).
Regarding claim 11, Pedersen discloses, a method, comprising: coupling a plurality of wafers (L1 to L4; Fig. 8; col. 7, lines 65-68, col. 8, lines 1-30; wafer segments of 12 as shown in Fig. 1, which can be interpreted as 

    PNG
    media_image1.png
    763
    667
    media_image1.png
    Greyscale

aligning the wafers (L1 to L4) such that the plurality of dies (D1 to D4) of each wafer couple to form a plurality of die stacks (all the individual dies D1 to D4 are stacked vertically) (Fig. 8; col. 7, lines 65-68, col. 8, lines 1-30), 
each die stack (die stack of any one of D1 to D4 die; Fig. 8) aligned along an axis (vertical) generally transverse to a plane (horizontal) of at least one of the wafers (L1 to L4) (Fig. 8; col. 
7, lines 65-68, col. 8, lines 1-30); 

coupling a correction wafer (L5; Fig. 8; col. 8, lines 1-24; i.e. redundant wafer) to the plurality of wafers (L1 to L4), such that a correction die (182 in L5; Fig. 8; col. 8, lines 1-24; i.e. replacement die) of the correction wafer (L5) is aligned to and coupled to a die (any one of D1 to D4) of each die stack (vertical stack with one of the die from D1 to D4) that includes a defective die (180) (Fig. 8; col. 8, lines 1-24), 
the correction die (182) comprising a functional duplicate or functional equivalent die (182 would be a functional duplicate of 180 since it is a die from the identical wafer segment) to the defective die (180) of the die stack (vertical stack with one of the die from D1 to D4) (Fig. 8; col. 8, lines 1-24).  

But Pedersen fails to teach, coupling via a direct bond interconnect technique that includes direct insulator-to-insulator bonding at room-temperature;
However, in analogous art, Enquist discloses, coupling via a direct bond interconnect technique that includes direct insulator-to-insulator bonding at room-temperature (Fig. 5; [0036], [0005]); 
Note: Enquist teaches in para. [0036] that two hybrid bond surfaces of substrates 30 and 32 each with a conductive barrier 7 can be direct 

    PNG
    media_image2.png
    406
    619
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Pedersen and Enquist before him/her, to modify the teachings of coupling a plurality of wafers in a vertical stack as taught by Pedersen and to include the teachings of coupling being done via a direct bond interconnect technique that includes direct insulator-to-insulator bonding as taught by Enquist since Direct Bond Interconnect is advantageous over other forms of stacking due to its ability to make a planar bond over metal and dielectric surface components that provides high strength at low temperature and enables 3D 
With the teaching of Enquist regarding direct bond interconnect technique, it can be concurred that the combination of Pedersen and Enquist teaches, coupling a correction wafer (L5; Fig. 8; col. 8, lines 1-24; i.e. redundant wafer; Pedersen Reference) via the direct bond interconnect technique (Fig. 5; [0036]; Enquist Reference);

Regarding claim 12, Pedersen discloses, the method of claim 11, further comprising electrically substituting the correction die (182) for the defective die (180) of the die stack (vertical stack with one of the die from D1 to D4) (Fig. 8; col. 8, lines 24-30).  

Regarding claim 14, Pedersen discloses, the method of claim 11, further comprising coupling a carrier layer (ceramic carrier in the background section or printed circuit board 150 in Fig. 7) to a wafer of the wafer-to-wafer stack, to a dummy die, and/or to the correction die (Col. 1, lines 40-49 and Fig. 7, col. 7, lines 34-41).  
Note: Pedersen teaches, in the background section, a high density package to reduce the area required for placing the chips on a circuit board by physically stacking the chips vertically. One chip stacking technique mounts individual die on ceramic carriers, 

    PNG
    media_image3.png
    439
    753
    media_image3.png
    Greyscale

Regarding claim 16, Pedersen discloses, the method of claim 11, further comprising coupling a die stack (10; Fig. 7; col. 7, lines 43-53; i.e. stack) including a correction die (182; Fig. 8) to a logic layer (150; Fig. 7; col. 7, lines 43-53; i.e. circuit board; with broadest reasonable interpretation, the circuit board 150 can be considered a ‘logic layer’ since it includes a plurality of metal traces 160 which represent control signals) comprised of one or more control components (160; Fig. 7; col. 7, lines 43-53; i.e. metal traces representing control signals).  


    PNG
    media_image3.png
    439
    753
    media_image3.png
    Greyscale


Regarding claim 17, Pedersen discloses, the method of claim 11, further comprising preselecting a thickness (thickness of correction wafer L5 is same as that of wafers L1 to L4) of the correction wafer (L5) to determine an overall height of the die stacks (Fig. 8; col. 7, lines 65-68, col. 8, lines 1-30).  
Note: Pedersen teaches a stack 10, which includes five levels of segments 12, labeled L1, L2, L3, L4, and L5, where each segment 12 includes four die 14 (D1, D2, D3, and D4). The top wafer segment L5 is the correction or redundant wafer in case one of the Die 14 fails and it is therefore remedied by logically replacing the defective die 180 with a functioning die 14 (182) in the stack 10 through circuit board level programming. Thus, it can be concurred that the overall height of the 5 levels of die stacks is predetermined by preselecting the thickness of correction wafer L5 beforehand.

    PNG
    media_image1.png
    763
    667
    media_image1.png
    Greyscale


Regarding claim 18, Pedersen discloses, the method of claim 11, further comprising coupling one or more dummy dies (D2, D3 and D4 in correction wafer L5) to dies of one or more die stacks (vertical die stacks including D2, D3 and D4 dies) without a defective die (no defective die in these vertical die stacks), the one or more dummy dies (D2, D3 and D4 in correction wafer L5) adjusting an overall height (height remains the same as that of the die stack D1 with defective die) of the one or more die stacks (vertical die stacks including D2, D3 and D4 dies) without a defective die (Fig. 8; col. 7, lines 65-68, col. 8, lines 1-30). 

    PNG
    media_image1.png
    763
    667
    media_image1.png
    Greyscale

Regarding claim 19, Pedersen discloses, the method of claim 18, wherein the one or more dummy dies (D2, D3 and D4 in correction wafer L5) comprise operational dies, non-operational dies, filler material, or a portion of a reconstituted wafer (operational die) (Fig. 8; col. 7, lines 65-68, col. 8, lines 1-30).  

Regarding claim 20, Pedersen discloses, the method of claim 11, further comprising coupling one or more additional correction wafers (wafer L5; Fig. 8) to a wafer (wafer L4) of the wafer-to-wafer stack (L1 to L4; Fig. 8), the one or more additional correction wafers (wafer L5; Fig. 8) including one or more correction dies (182), and aligning the one or more additional correction wafers (L5) such that the one or more correction dies (182) .

    PNG
    media_image1.png
    763
    667
    media_image1.png
    Greyscale


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Pedersen and Enquist as applied to claim 11 and further in view of US 2011/0084365 A1 (Law).
Regarding claim 13, the combination of Pedersen and Enquist teaches claim 11 but fails to teach, the method, further comprising interconnecting dies of the die stacks and interconnecting the correction die to the die of the die stack using through silicon vias or micro bumps.  
However, in analogous art, Law discloses, the method, further comprising interconnecting dies of the die stacks and interconnecting the correction 
Note: Law teaches in para. [0041] that the TSVs allow for the use of low cost bond wires for both signal and power connectivity. Furthermore, the TSVs may help to resolve a problem with multiple stacked dies wherein power for dies located high in the die stack must be routed through dies lower in the die stack. This may help to alleviate having to dedicate area in the dies lower in the die stack to route power to the dies located high in the die stack. Similarly, the TSVs may help the IR drop problem by allowing direct connection of power to dies in the die stack. The examiner notes that it can be concurred from the teaching of Law that both regular dies and correction die can be interconnected by TSV.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Pedersen, Enquist and Law before him/her, to modify the teachings of coupling a plurality of wafers in a vertical stack as taught by Pedersen and to include the teachings of interconnecting dies of the die stacks using through silicon vias (TSVs) as taught by Law since TSVs help to alleviate issue of routing power from the dies at lower stack to the dies at higher stack. The TSVs also help the IR drop problem by allowing direct connection of power to dies in the die stack ([0041]). Absent this important teaching in Pedersen, a person with ordinary skill in the art would be motivated to reach out to Law while coupling a plurality of wafers in a vertical stack of Pedersen. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Pedersen and Enquist as applied to claim 11 and further in view of US 2011/0193219 A1 (Lai).
Regarding claim 15, the combination of Pedersen and Enquist teaches claim 11 but fails to teach, the method, further comprising singulating the wafer-to-wafer stack, including the correction wafer, into separated die stacks.  
However, in analogous art, Lai discloses, the method, further comprising singulating the wafer-to-wafer stack, including the correction wafer, into separated die stacks (Fig. 8C; [0039]).
Note: Lai teaches in para. [0039] that dies-to-wafer stack 500 is sawed in the usual manner along cutting lines to separate the dies-to-wafer stack into individual IC stacks, and then packaged on to a package substrate with solder bumps or Cu bumps mounted on a pad on the package substrate. With the teaching of Lai, it can be concurred that the wafer-stack of Pedersen with the correction wafer would also be singulated into separate die stack in the same way.

    PNG
    media_image4.png
    434
    590
    media_image4.png
    Greyscale




Examiner’s Note
	The examiner included a few prior arts which were not used in the rejection but are relevant to the disclosure.
1. US 5,414,637 A (Bertin) - A high density electronic package is disclosed. The package includes a module of laminated semiconductor chips, including spare chips and a supporting substrate with a fixed interconnect pattern. A spare routing pattern is applied to the module for electrically isolating defective chip and effectively substituting spare chip such that a predetermined pattern of metal interconnect landings on an access surface of the module remains unchanged, as does the supporting substrate.
2. US 2012/0273843 A1 (Kim) - A semiconductor memory device is presented with a first semiconductor chip including a plurality of memory cells and a second semiconductor chip including a fuse circuit configured to repair defective cells among the memory cells of the at least one first semiconductor chip.
3. US 2014/0363172 A1 (Pelley) - A high density, low power, high performance system is described in which a laser source on a first die generates a source light beam of unmodulated monochromatic coherent light for distribution via optical beam routing structures to a plurality of receiving die, each of which includes its own modulator for optically receiving at least a portion of the source light beam from the first die and generating 
4. US 2012/0313259 A1 (Sasaki) - A layered chip package is disclosed including a main body and wiring. The main body has a main part which has a top surface and a bottom surface and includes a plurality of layer portions that are stacked. The wiring includes a plurality of lines passing through all the plurality of layer portions. Each layer portion includes a semiconductor chip and a plurality of electrodes.
5. US 2015/0287653 A1 (Pelley) - The dies of a stacked die IC are tested and, in response to detection of a defect at one of the dies, the type of defect is identified. If the defect is identified as a defective module repairable at the die itself, a redundant module of the die is used to replace the functionality of the defective module. If the defect is identified as one that is not repairable, a replacement die in the die stack is used to replace the functionality of the defective die.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


06/21/2021